Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 8  recite “generates a sinusoidal wave signal according to a magnetic pole position of a rotor” which is  indefinite because it fails to point clearly and exactly what a sinusoidal wave signal is (e.g. voltage, current or flux). For the examination purpose this will be treated as flux rotating in a rotary electric machine.
Claim 4 recites “the current phase in a constant current value” which is vague because it fails to point clearly and exactly what and how the current phase in a constant current value by the current control circuit.

Since independent claims 1 and 8 are rejected under 112(b), all the dependent claims of claims 1 and 8 also are rejected.


Claim rejection under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

Claims 1-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Saito et al (US 20110254474)
Regarding claim 1. Saito et al disclose that a control device (Fig. 2) of a rotary electric machine (Fig. 2:200,202), comprising:
a sinusoidal wave generation circuit (Fig.8 (b): 232) which generates a sinusoidal wave signal according to a magnetic pole position of a rotor of the rotary electric machine ([0094]); 
a current command circuit (Fig.2: 648) which generates a speed command, a torque command based on actual speed information ([0087]), and 
a current command on the basis of the sinusoidal wave signal; and a current control circuit (Fig. 2: 656,652) which controls an inverter circuit (Fig 2: 610 and 620) interposed between a stator winding and a DC power source (Fig. 2: 180) to make a sinusoidal current flow to the stator winding on the basis of the current command and a current detection signal (Fig. 2: 662 and [0079]) of the stator winding of the rotary electric machine,
 wherein the current control circuit periodically changes a current phase of the sinusoidal current ([0102]) when the rotary electric machine is driven by a predetermined torque (claim 19) and a predetermined rotation frequency (Fig. 9(b) and [0111]). 
 Regarding claim 2. Saito et al disclose that wherein the current control circuit periodically changes the current phase by a number of slots of the stator of the rotary electric machine during one rotation, or by Number of slots of the stator of the rotary electric machine during one rotation/Number of slots at each pole and each phase ([0112]).
 Regarding claim 3. Saito et al disclose that wherein the current control circuit periodically changes the current phase by a number of slot combinations of the rotor and the stator of the rotary electric machine during one rotation (Fig.9a). 
 Regarding claim 4. Saito et al disclose that wherein the current control circuit (Fig. 2: 656) periodically changes the current phase in a constant current value (Fig. 11(a): wave shape with a fixed phase).
Regarding claim 5. Saito et al disclose that wherein, if a current phase to cause a maximum torque is βmax, a range of periodically changing the current phase  β is βtmax<= β (Fig. 119(a) and [0115]).
  Regarding claim 6. Saito et al disclose that wherein, if a current phase to cause a maximum torque is βtmax, a range of periodically changing a current phase  β is βtmax<= β (Fig. 119(a) and [0115]). 
 Regarding claim 7. Saito et al disclose that wherein the current phase is changed in a period where a torque pulsation is constant ([0115];” twelfth-order torque fluctuation component, i.e., component of 30 degrees period in electric angle is dominant”), the current phase is constant in a period where the torque pulsation is changed, and the current phase is periodically changed.
  Regarding claim 8. Saito et al disclose that a control method (Fig. 2) of a rotary electric machine (Fig. 2:200,202), comprising:
generating a sinusoidal wave signal (Fig.8 (b): 232) according to a magnetic pole position of a rotor of the rotary electric machine ([0094]);
generating a speed command, a torque command based on actual speed information([0087]), and a current command on the basis of the sinusoidal wave signal (Fig.2: 648); and
 controlling an inverter circuit (Fig 2: 610 and 620) interposed between a stator winding and a DC power source (Fig. 2: 180)  to make a sinusoidal current flow to the stator winding on the basis of the current command and a current detection signal (Fig. 2: 662 and [0079]) of the stator winding of the rotary electric machine, 
wherein a current phase of the sinusoidal current ([0102])  is periodically changed when the rotary electric machine is driven by a predetermined torque (claim 19) and a predetermined rotation frequency (Fig. 9(b) and [0111]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846